DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 -9, 12 – 20 are allowed. Claims 10 and 11 are canceled.
The following is an Examiner’s Statement for reasons for allowance. None of the references of record either alone or in combination teaches or suggest the following limitations as claimed in claim 1, A method for monitoring a wiper system, the method comprising: reading a radio frequency identification (RFID) tag embedded in a wiper blade using a reader; determining when the wiper blade was put into service based on data stored corresponding to the read RFID tag; determining blade usage based on time elapsed since the wiper blade was placed into service; determining a blade usage ratio for the wiper blade based on time elapsed and a blade replacement interval; providing an indication of a wiper blade status of the wiper blade based at least in part on the blade usage ratio; calculating a total duty cycle of the wiper blade based at least in part on a function of a duration of time the wiper blade is operated in each mode; and connecting the ECU to at least one of an LED indicator system or external device (PED) to display the wiper blade status of the wiper blade based on the total duty cycle.  This limitation, in combination with the other elements of the claim, is not shown or suggested in the prior art of record.
None of the references of record either alone or in combination teaches or suggest the following limitations as claimed in claim 13, A system comprising: one or more wiper blades; an electronic control unit (ECU) configured to monitor the one or more wiper blades and determine a wiper blade status of the one or more wiper blades and calculate a total duty cycle of the one or more wiper blades based at least in part on a function of a duration of time the one or more wiper blades are operated in each mode; a radio-frequency identification (RFID) tag embedded in the one or more wiper blades; and an RFID reader configured to read the RIFD tag embedded in the one or more wiper blades, wherein the ECU is connected to at least one of an LED indicator system or external device to display the wiper blade status of the one or more wiper blades based on the total duty cycle.  This limitation, in combination with the other elements of the claim, is not shown or suggested in the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled, "Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER D PAIGE whose telephone number is (571)270-5425. The examiner can normally be reached M-F 7:00am - 6:00pm (mst).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 571-272-6956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER D PAIGE/Examiner, Art Unit 3666